Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In view of the Appeal brief filed on 03/03/2021, PROSECUTION IS HEREBY REOPENED. A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below.

Status of Claims
Claims 9-34 are pending and are presented for this examination.  Claims 1-8 are cancelled.  

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 11/17/2020 and 10/06/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 9-16 and 29-34 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watanabe (WO 2013024772 using US 2014/0202599 as English translation)
As for claims 9-12 and 29-34, Watanabe discloses a method of manufacturing grain-oriented silicon steel sheet. (Title)
The method comprises heating the slab at 1200 oC(paragraph [0090] line 5), hot rolling the heated slab to form a hot rolled sheet with thickness of 2.6 mm(paragraph [0090] lines 5-6), cold rolling once to obtain a final sheet thickness of 0.27 mm(paragraph [0090] last two lines), hence a rolling reduction in final cold rolling is determined to be (2.6-0.27)/2.6*100=89.6%,  wet hydrogen atmosphere also serving as decarburization (paragraph [0077]), applying a MgO coating (i.e. an annealing separator) on a surface of a cold rolled steel sheet (paragraph [0092]) after subjection to the primary recrystallization annealing, and secondary recrystallization annealing (paragraph [0093]).  Hence, Watanabe discloses all instant claim 9 required steps.
Regarding instant claimed steel slab chemical compositions, Watanabe discloses the steel slab may or may not contain an inhibitor forming element. (paragraph [0053]) 
Table 1 below illustrates Watanabe’s broad ranges compositions when an inhibitor is used (paragraph [0054]) overlap instant claimed compositions range. That is, prima facie case of obviousness is established due to overlapping. 
Regarding instant claimed Al amount, Watanabe discloses Al 0.01-0.065% when inhibitor is used (paragraph [0054]); and Al <=0.01% when inhibitor is not used (paragraph [0055]).  Hence, Al is disclosed in both 0.01-0.065% and <=0.01%.  Furthermore, Example in paragraph [0090] has Al 0.006% which is within instant claimed Al range.   
Table 1 
Element
Applicant
(weight %)
Watanabe et al.
(weight %)
Overlap
(weight %)
C
0.002-0.08
<=0.15
0.002-0.08
Si
2-8
2-8
2-8
Mn
0.02-0.5
0.005-1
0.02-0.5
Al
0.003-0.009
0.01-0.065
<=0.01


>0.005
0.005-0.03
0.005-0.03
Total S+Se
<=0.01
0.01-0.06
0.01
Sn
0.005-1
0.01-1.5
0.01-1
             N
0.003-0.006
0.005-0.012
0.005-0.006
Sn (Claim 10)
0.02-0.3
0.01-1.5
0.02-0.3
Cu (claim 11-12)
0.005-1.5
0.03-3
0.03-1.5
Al (Claims 29-30)
0.003-0.008
0.01-0.065
<=0.01

S or Se (Claims 31-34)
>=0.006
0.005-0.03
0.006-0.03


As for claims 13-16,  Watanabe discloses nitriding treatment after primary recrystallization annealing  (paragraph [0080] ).  Since primary recrystallization annealing is after the cold rolling, Watanabe suggests subjecting the cold rolled steel sheet to nitriding treatment as required by instant claims.
Claims 17-20 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watanabe in view of JP’769 (JPH05320769).
As for claims 17-20, Watanabe does not expressly disclose instant claimed wherein clause.
JP’769 discloses a similar process of manufacturing grain oriented steel sheet in which sulfide based compound such as Sb2(SO4) 3 can be added to MgO as additional annealing separator component to melt MgO at a relatively low temperature to facilitate a high 
Hence, it would have been obvious to one skill in the art, at the time the invention is made to add sulfide based compound to annealing separator comprised of MgO as disclosed by JP’769, in the process of Watanabe for faster production of forsterite and an excellent primary film.
Claims 21-28 are rejected under 35 U.S.C. 103(a) as being unpatentable over Watanabe in view of Takenaka (US 2013/0143003).
As for claims 21-28, Watanabe does not expressly disclose after the cold rolling subjecting the cold rolled steel sheet to magnetic domain refining treatment as required by instant claims 21-24 and electron beam is used to irradiate the cold rolled steel sheet after subjection to the secondary recrystallization annealing as required by instant claims 25-26 and laser is used to irradiate the cold rolled steel sheet after subjection to the secondary recrystallization annealing as required by instant claims 27-28 .
Tekenaka discloses a method for manufacturing grain oriented electrical steel sheet by irradiating a steel sheet surface after secondary recrystallization with electron beam and/or laser as a known magnetic domain refinement process are applicable at a stage after the final cold rolling (paragraphs [0050][0071]).
Hence, it would have been obvious to one skill in the art, at the time the invention is made to irradiating a steel sheet surface after secondary recrystallization with electron beam and/or laser as a known magnetic domain refinement process after the final cold rolling, as 
Response to argument
Applicant’s argument in appeal brief filed on 03/03/2021 is considered but is not persuasive for the following reasons:
Applicant argues that Watanabe paragraph [0055] discloses S and Se ranges are not more than 0.005% whereas claim 9 requires either S or Se more than 0.005%.  Hence the ranges disclosed by Watanabe and instant claim 9 required S or Se are moving in opposite direction. (Page 13 paragraph 2 of the brief)
The above argument is not persuasive because Watanabe paragraph [0054] lines 7-8 discloses S and Se ranges are 0.005-0.03%.  Hence, S and Se between 0.005-0.03% overlaps instant claim 9 required S or Se more than 0.005 at overlapping range of more than 0.005 and less than 0.03%.
Applicant argues that because main feature of instant claim 9 is directed to subtle inhibition control which contains Al, S, Se, Sn and Sb in minute amount region, instant claimed Al, S, Se, Sn and Sb do not function as inhibitor and would be guided by Watanabe paragraph [0055] when inhibitor is not used. (Page 14 paragraph 3 of the brief)
The above argument is not persuasive because instant method claim 9 does not exclude Al, S, Se, Sn and Sb function as inhibitor.  Claimed Al, S, Se, Sn and Sb in minute amount region (i.e. greater than 0%) still suggests Al, S, Se, Sn and Sb functions as inhibitor.  
Applicant argues instant application comparative product sheets Nos 4, 7, 11 and 15 each contained S and Se <=0.005% do not achieve a magnetic flux density and an iron loss in a well balance manner.  Hence, unexpected results of improving magnetic property by restricting S and Se in minute amount regions as recited in claim 9 is demonstrated. (Page 15 paragraphs 2-3 of the brief) 
The above argument is not persuasive because evidence of unexpected properties may be in the form of a direct or indirect comparison of the claimed invention with the closest prior art which is commensurate in scope with the claims. In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range, see MPEP § 716.02(d) - § 716.02(e)”.  In the instant case, closest prior art is Watanabe paragraph [0054] which has S and Se 0.005-0.03%, not comparative product sheets Nos 4, 7, 11 and 15 having S and Se <=0.005%.   Because evidence of unexpected properties is not in the form of a direct or indirect comparison of the claimed invention with the closest prior art, prima facie case of obviousness is maintained.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Keith D. Hendricks/Supervisory Patent Examiner, Art Unit 1733                                                                                                                                                                                                        

/JENNY R WU/Primary Examiner, Art Unit 1733